PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,750
Filing Date: 27 Jun 2018
Appellant(s): TruckTrax, LLC



__________________
Karl A. Hefter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/14/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Rejection of Claims 1-20 Under 35 U.S.C. 101 


Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 

Applicant argues (see Appeal Brief Remarks pages 17-18): “The Examiner has failed to make a prima facie case that the pending claims are directed to non-statutory subject matter.
Examiner does not agree.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Independent claims 1, 11 and 19 substantially recite the limitations: 
defining a first geozone for a pick-up location of an aggregated delivery of perishable bulk materials to a single delivery location, wherein the perishable bulk materials are to be divided into multiple portions for the aggregated delivery to the single delivery location; defining a second geozone for a-the single delivery location of the perishable bulk materials, wherein each of the multiple portions of the perishable bulk materials is delivered to the same single delivery location; determining a series of multiple deliveries from the pick-up location to the single delivery location, wherein each corresponding delivery of the series of multiple deliveries includes a distinct portion of the perishable bulk materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the single delivery location relative to a perishable status of the perishable bulk materials to result in the aggregated delivery of the perishable bulk materials; generating manifest information identifying the series of multiple deliveries and each corresponding distinct scheduled event time; assigning a scheduled delivery of the series of multiple deliveries to each of a plurality of users based on a location of the plurality of users relative to the first geozone and timing of the series of multiple deliveries to the single delivery location in the second geozone;
receiving modified manifest information for a given delivery of the series of multiple deliveries; and in response to receipt of the modified manifest information, modifying at least one of the distinct scheduled event time that corresponds to at least one delivery that is subsequent to the given delivery associated with the modified manifest information, including preventing the at least one subsequent delivery from 29being assigned to at least one of the plurality of users for a predetermined amount of time or initiating assignment of the at least one subsequent delivery; and an interactive mobile computing device of a user of the plurality of users, comprising: a user interface that presents information to the user; a second memory that stores second computer instructions; and a second processor that performs second actions when executing the second computer instructions, the second actions including: determining if the interactive mobile computing device has entered the first geozone; 
responding to the interactive mobile computing device entering the first geozone by at least: sending a request to the remote dispatch computing system for the manifest information for the series of multiple deliveries of the perishable bulk materials; responding to receipt of the manifest information from the remote dispatch computing system by at least: 
determining a scheduled event time associated with one scheduled delivery of the series of multiple deliveries assigned to the user based on the interactive mobile computing device being in the first geozone and the perishable status; and modifying the user interface to present the scheduled event time and the delivery location to the user of the interactive mobile computing device; determining if the interactive mobile computing device has entered the second geozone; and responding to the interactive mobile computing device entering the second geozone by at least:  
30generating the modified manifest information for the one scheduled delivery assigned to the user by changing at least one aspect of the one scheduled delivery; and transmitting the modified manifest information to the remote dispatch computing system to prevent the at least one subsequent delivery from being assigned to the at least one of the plurality of users for the predetermined amount of time or to initiate assignment of the at least one subsequent delivery.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
When read as a whole, the recited limitations are directed to analyzing and updating where and when delivers occur. Apart from the recited computerized system all of Claim 1, 11, 19’s recited limitations fit squarely within mental processes category of the USPTO’s guidelines because they can be performed entirely mentally or using pen and paper. With the exception of generic computer implement steps there is nothing in the claims themselves that foreclose them from being performed by a human. Turning to claim 1, elements of “defining a first and second geozone..determining a series of multiple deliveries from one location to another …determining if the user entered geozones..generate information identifying multiple deliveries.. assigning a scheduled delivery to users..generate the modified information.. modifying times and the user interface to present” recite mental processes in that a person can define a location where it is currently located by merely observing and writing down information about deliveries and recording times. Cf. CyberSource Corp. v. Retail Decisions. Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011). For example, could construct a map of each pick up and delivery location by merely writing down a list of delivery vehicles scheduled to deliver items at specific times. 
The claimed concepts above, under their broadest reason of interpretation cover subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components, such as by performing commercial interactions including marketing activity (see: 2019 PEG, p. 52). This is because the claim recites a series of steps of organizing dispatch activity. The limitations claimed represent commercial interactions because they represent logistics and dispatch procedure and updating dispatching schedule based on new dataset therein reciting concepts including marketing or sales activities or behaviors (see again: 2019 PEG, p. 52). Such limitations as those above are also understood as managing personal behavior performable by a user (see again: 2019 PEG, p. 52).
The elements such as “receiving modified information for a given delivery and modifying times…sending a request to dispatch system.. transmitting modified information to dispatch system”, recite organizing human activity in that a person after writing down all of the information can share that same or modified information with another person. For Example, a person A observes persons B movements information is exchanged between the two.
Accordingly, claims 1-20 recite an abstract idea.

Applicant argues (see Appeal Brief Remarks page 22):
“The interaction between computing systems is a specialized computing network that performs specific actions to automatically schedule and coordinate a series of deliveries by utilizing a specialized interaction between a remote dispatch computing system and an interactive mobile computing device along with geozones and the movement of the interactive device relative to these geozones”. 
Examiner does not agree.
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-20, the additional elements recited in the claims beyond the judicial exception appear to be:
Claim 1, 11, 19: “a first and second memory, processor, interactive mobile computing device”
Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Applicants contention that a human scheduler can result in unacceptable delays in analyzing where and when deliveries occur and the claims requires a specialized computing network or interaction between computing system and mobile device to address technological problem (see Appeal Brief, page 22) is unavailing. The “computer network”, “computing system and device” are computer elements that are analyzed in addition to the abstract idea to determine whether the claimed invention is patent eligible. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (explaining that the Supreme Court in Alice “only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional”) (emphasis added); see also Guidance, 84 Fed. Reg. at 56 (instructing that additional recited elements should be evaluated in Alice/Mayo step two to determine whether they (1) add specific limitations that are not well-understood, routine, and conventional in the field, or (2) simply append well-understood, routine, and conventional activities previously known to the industry (citing MPEP § 2106.05(d)). That the claim happens to recite a generic computer component is not dispositive in determining patent eligibility. See Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (claim determined ineligible where generic computer elements were used “merely as a tool” for implementing the abstract idea); see also Guidance 84 Fed. Reg. at 55 (indicating that claim language that “merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” does not integrate an abstract application into a practical application).
Furthermore, the background of the invention discusses the invention in terms of providing a system and method “To efficiently manage their fleets, operators of fleet vehicle businesses (e.g. operators of businesses in delivery of bulk construction materials)25 need to know where each vehicle in the fleet is located and each vehicle's status1 in order to adjust the overall delivery plan, (see: pg.1-2). The specification does not outline any technical problem that arises in a technical field, and (at best) only generally links the problem to a particular technological environment. Moreover, the specification is silent with respect to how the improvement or iteration alleged may be achieved. In contrast to the number of eligible decisions that relied upon the specifications disclosure of the manner in which alleged improvements were achieved, the circumstances of the alleged improvement by Applicant are similar to those in Affinity Labs of TX v. DirecTV. The court in Affinity Labs emphasized the specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods to be directed to an abstract idea. Such is the case in the instant application, where the specification fails to provide details as to the manner in which the alleged improvement is accomplished. 
Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e). In view of the above, under Step 2A (prong 2), Claims 1, 11, 19 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-18, 20 do not add “significantly more” to the eligibility of claims 1, 11, 19 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Rejection of Claims 1-20 Under 35 U.S.C. 103


Applicant argues that the prior art does not teach (see Appeal Brief pg. 25-27):

“determining a series of multiple deliveries from the pick-up location to the single delivery location, wherein each corresponding delivery of the series of multiple deliveries includes a distinct portion of the materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the single delivery location to result in the aggregated delivery”.

Examiner does not agree.

The combination of Levis, Fain, Brockman and Yang teach the above limitations. Specifically, Levis teaches a delivery may involve several packages, and linkage is typically provided among all the packages associated with a given stop. This ensures delivery personnel have delivered all the necessary packages for delivery. In the illustration provided in the table 131, there are two packages 154 a, 154 b associated with the service stop at Perry's Pickle Shop. The next column indicates whether the stop is for a pickup or delivery 139 (in this example, the two packages are to be delivered). In other instances, a service stop may involve both a delivery and pickup. Finally, another column provides a delivery commitment time associated with the package, if one is indicated. In the example in FIG. 9, one of the packages to be delivered to Perry's Pickle Shop has a 4:00 p.m. delivery commit time 135, Col.13 ln 1-20.

The Examiner turns to Yang to teach referring to FIG. 2, the MPS server may collect buyers' names, pick up points, pick Up times and other related information for due orders at step 176. The server may first group orders by buyer name at step 178…A MPS is assigned to a pick up point… The MPS entity loads the orders to the MPS (NOTE: MPS is a pick up point location). The MPS, after being loaded with orders (multiple orders), is dispatched to the assigned pickup point (single delivery location) at step 186. The MPS server may determine the timing of dispatching MPSs to pickup points. For example, if a MPS is needed at a pickup point at 4:00 PM and the MPS server also determines that the time spent on travel from the MPS server's warehouse (single pick-up location) to a MPS pick up point (single delivery location) is about one hour, the MPS server may determine that the MPS should leave the MPS warehouse at about 3 PM (scheduled event time), [0154]…. buyers R, S, and T have to travel out of their chosen channels to get access to point U.. buyers R, S, and T have to travel out of their chosen channels to get access to point U… [0166]…the MPS service may group all orders pertaining to the same buyer (aggregated orders) and use a single MPS to deliver those products to a MPS pickup point for pick up by the buyer, [0171-0174]..third-party seller S6 720 and third-party seller S7 724 may be at the same location with a MPS warehouse 700 (pick-up location). Orders may then be transferred to a MPS distribution center (delivery location). The third-party sellers may be different entities that share the same warehouse or they may be different divisions that belong to the same entity, [0181].
Such combination teaches the limitations of determining a series of multiple deliveries from the pick-up location to the single delivery location, wherein each corresponding delivery of the series of multiple deliveries includes a distinct portion of the materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the single delivery location to result in the aggregated delivery.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Levis’s method is related to creating the Dispatch Plan to process the manifest data to reflect the sequential order of delivery locations based on the route Data while delivery may involve several packages, and linkage is typically provided among all the packages associated with a given stop. Yang teaches an MPS service may group all orders pertaining to the same buyer and use a single MPS to deliver those products to a MPS pickup point for pick up by the buyer. One would be motivated to combine the references of Levis and Yang in order to perform efficient and intelligent product pick up and delivery dispatch system to ensure customer satisfaction and reduce delivery costs.

(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MILENA RACIC/Patent Examiner, Art Unit 3627  

                                                                                                                                                                                                      
Conferees:
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627    


 /SUE LAO/
Primary Examiner                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.